     Case 3:21-cr-01993-GPC Document 28 Filed 08/02/21 PageID.95 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   )   Case No. 21-CR-1993-GPC
                                                  )
12                       Plaintiff,               )   JUDGMENT AND ORDER
                                                  )   GRANTING THE UNITED
13                v.                              )   STATES’ MOTION TO
                                                  )   DISMISS THE INFORMATION
14    ALEJANDRO FLORES,                           )   WITHOUT PREJUDICE
                                                  )
15                       Defendant.               )
                                                  )
16
17
18        Finding dismissal is in the interests of justice for the reasons set forth in the motion,
19 the Court GRANTS the United States of America’s Motion to Dismiss the Information
20 (ECF No. 27), without prejudice. The Court dismisses the Information without prejudice.
21
          IT IS SO ORDERED.
22
     Dated: July 30, 2021
23
24
25
26
27
28


30
